Citation Nr: 0534794	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative changes of the lumbar spine, status post fusion 
at L1-2 and L2-3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to August 
1970 and from January 1974 to August 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In February 2001, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for degenerative changes of the 
lumbar spine, status post fusion at L1-2 and L2-3.  It 
appears that the veteran was not properly notified of this 
decision.  See 38 C.F.R. § 3.103(b).  Thereafter, by rating 
actions dated in September 2002 and November 2002, the RO 
again denied the claim, and the veteran perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist prior to further disposition of this matter.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran argues that his low back disorder was worsened 
when he fell on a wet floor during VA hospitalization in 
August 2000.  

Potentially relevant records have not been obtained by the 
RO.  Correspondence within the veteran's claims folder 
between the RO and the Social Security Administration (SSA) 
dated in October 2002 reveal that the veteran is in receipt 
of SSA disability benefits.  The complete medical and 
administrative records related to his SSA disability benefits 
claim have not been obtained.  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Additionally, the veteran has an extensive history of 
treatment for his low back, dating back to 1974, including 
seven surgeries.  It appears that he had surgery in Houston, 
Texas, in 1974; surgery in 1995; an injury in April 1997 
requiring surgery; and surgery in January 2000.   He has also 
been treated by Gilbert R. Meadows, M.D.  On remand, his 
complete records should be obtained.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Ask the veteran to identify all 
health care providers that have treated 
him for his low back since 1974, and make 
arrangements to obtain these records.  

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
his low back from Gilbert R. Meadows, 
M.D.

3.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security Administration disability claim 
and associate them with the claims file.

4.  Thereafter, if it is determined that 
an examination and/or a medical opinion 
is necessary to make a decision on the 
claim, an examination and/or medical 
opinion should be accomplished.  

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC)  and afforded an appropriate 
period of time within which to respond 
thereto.  The SSOC should contain, among 
other things, a citation to, and summary 
of, the current version of 38 C.F.R. § 
3.361.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this Remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


